O’Donnell, J.,
dissenting.
{¶ 38} I respectfully dissent.
{¶ 39} This case concerns the standard of review that a common pleas court should apply in reviewing discipline imposed on a fire chief found to have committed misconduct in office. The Eighth District Court of Appeals erroneously concluded that an administrative appeal from a civil service commission is *505subject to a trial de novo, thus permitting the common pleas court to substitute its judgment for that of the commission and to modify the discipline it imposed— even if the court upholds the commission’s findings of fact and conclusions of law. Based on its view, the court of appeals affirmed the judgment of the trial court, which had affirmed the findings of misconduct made by the commission but modified the discipline imposed on Richard O. Pietrick as excessive.
{¶ 40} The administrative review of an order of the civil service commission by the common pleas court is limited to determining whether the decision is supported by reliable, probative, and substantial evidence and is in accordance with law. Here, the court determined that the evidence and law supported the commission’s decision, and it had no authority to modify the discipline imposed absent a showing that the commission abused its discretion. Because the common pleas court found that the facts supported a finding that Pietrick had committed misconduct in violation of R.C. 124.34(A) and did not find an abuse of discretion in its review of the commission decision, the appellate court applied the wrong standard in affirming the court below, and therefore I would reverse the judgment of the court of appeals and reinstate the decision of the Westlake Civil Service Commission.
R.C. 124.34(C)
{¶ 41} R.C. 124.34(C) allows any member of a city or civil service township police or fire department who is suspended, fined, demoted, or removed to appeal on questions of law and fact to the common pleas court. R.C. 2505.01(A)(3), in turn, defines “appeal on questions of law and fact” to mean “a rehearing and retrial of a cause upon the law and the facts.”
{¶ 42} In Chupka v. Saunders, 28 Ohio St.3d 325, 327, 504 N.E.2d 9 (1986), this court described this type of appeal as “governed by the provisions of R.C. Chapter 2505 to the extent they are applicable.” Quoting former R.C. 2505.21, 126 Ohio Laws 56, 58, as providing that “ ‘[a]n appeal taken on questions of law and fact entitles the party to a hearing and determination of the facts de novo,’ ” id., we concluded that the court of common pleas could, in fact, “ ‘substitute its own judgment on the facts for that of the commission, based upon the court’s independent examination and determination of conflicting issues of fact,’ ” id., quoting Newsome v. Columbus Civ. Serv. Comm., 20 Ohio App.3d 327, 329, 486 N.E.2d 174 (10th Dist.1984).
{¶ 43} However, shortly before we issued our decision in Chupka, the General Assembly repealed R.C. 2505.21, effective March 17, 1987. 141 Ohio Laws, Part II, 3563, 3643. Thus, the Revised Code no longer affords a party taking an appeal on questions of law and fact a hearing de novo. For this reason, R.C. *506124.34(C) permits the common pleas court to review the evidence submitted to the civil service commission, but that review is no longer a de novo proceeding, and therefore the court may not substitute its judgment for that of the civil service commission.
{¶ 44} By eliminating the right to a trial de novo, the General Assembly has aligned the appeal afforded by R.C. 124.34(C) with the appeal afforded by R.C. 124.34(B), which permits other similarly situated public employees in the classified service, including state and county public safety officers, to appeal their removal or reduction in pay to the common pleas court pursuant to R.C. 119.12.
{¶ 45} R.C. 119.12 — like R.C. 124.34(C) — provides for a rehearing and retrial on the law and the facts, requiring the appeal in the common pleas court to “proceed as in the trial of a civil action,” authorizing the court to admit additional evidence, and directing it to review whether the disciplinary action “is supported by reliable, probative, and substantial evidence and is in accordance with law.”
{¶ 46} Further, in an administrative appeal brought pursuant to R.C. 119.12, the common pleas court is not authorized to modify a penalty that is supported by both sufficient evidence and the law, even if that penalty seems “admittedly harsh.” Henry’s Cafe, Inc. v. Bd. of Liquor Control, 170 Ohio St. 233, 236-237, 163 N.E.2d 678 (1959); accord Maurer v. Franklin Cty. Treasurer, 10th Dist. Franklin No. 07AP-1027, 2008-Ohio-3468, 2008 WL 2699433, ¶ 16 (“Where the evidence supports the board’s decision, the common pleas court must affirm the board’s decision and has no authority to modify the penalty”). In those circumstances, the statute requires the court to defer to the determination of the commission. See Univ. of Cincinnati v. Conrad, 63 Ohio St.2d 108, 111, 407 N.E.2d 1265 (1980) (requiring “deference to the administrative resolution of evidentiary conflicts”).
{¶ 47} Thus, construing R.C. 124.34(C) in harmony with R.C. 124.34(B) and 119.12, the same procedures and scope of review apply whenever an officer or employee in the classified service — state, county, city, or township — is disciplined pursuant to R.C. 124.34(A).
{¶ 48} For these reasons, the common pleas court is not authorized to conduct a trial de novo or otherwise substitute its judgment for that of the civil service commission in an appeal brought pursuant to R.C. 124.34(C), and therefore, it must affirm the commission if its decision is supported by reliable, probative, and substantial evidence and is in accordance with law.
{¶ 49} Here, the common pleas court made such findings; it upheld the findings of fact and conclusions of law of the commission, but it errantly changed the sanction imposed by the civil service commission. Based on the state of this record, the court of appeals erred in overlooking this abuse of discretion by the trial court.
*507Pietrick’s Misconduct
{¶ 50} Pietrick’s tenure as fire chief left the Westlake Fire Department plagued by “organizational dysfunction” and deteriorating morale among rank and file firefighters. An independent audit recommended improvements to his management of the department, but a year later, a second audit revealed that many of the needed changes had not been made, noting “the continued decline in morale and sometimes openly hostile feelings exhibited by members of the fire department” and that “[t]he firefighting staff continues to be unsupportive of the Fire Chief.” Mayor Dennis Clough requested Pietrick’s resignation due to the fact that “he had a year after the audit and it still appeared things were much worse,” but Pietrick refused.
{¶ 51} The Westlake Fire Fighters Association then wrote a letter to Pietrick and sent a copy to the mayor, complaining of Pietrick’s practice of asking firefighters to do personal work for him:
[T]he current practice of having Union Members work on your personal vehicles can no longer be tolerated. It puts our Union membership in an uncomfortable position as you make the final decision on who maintains the Department’s “Mechanics” title every year. The Union believes that this is a conflict of interest and not good for the moral[e] of [the] Fire Department.
{¶ 52} Mayor Clough ordered a separate investigation into these allegations and determined that Pietrick had “abused [his] authority by asking the appointee to do personal favors * * * [by] providing free mechanical services on [his] private vehicles.” The disciplinary action taken by the mayor — stripping Pietrick of any managerial role in the department — represented the culmination of the city’s review of Pietrick’s tenure as fire chief, because his own misconduct had directly contributed to dysfunction and resentment in the fire department.
{¶ 53} The city demonstrated that Pietrick had sole, unfettered discretion to appoint firefighters to the mechanic positions, which paid 5 percent more than base wages. And because the appointments had to be renewed annually by the chief, appointees felt pressure to “keep the Chief happy.”
{¶ 54} For instance, Pietrick asked Mechanic Christopher Gut to work on his lawn tractor. Gut testified: “He insisted I tear it apart and show him what the problem was.” Over the next few days, Pietrick asked Gut whether he had called about the part needed to repair the tractor, “insinuating that he wanted [Gut] to get the part.”
*508{¶ 55} Similarly, Mechanic Todd Spriesterbach testified that Pietrick asked for major repairs to his privately owned vehicles. Spriesterbach replaced the drive shaft on Pietrick’s mother’s car, the water pump and radiator on Pietrick’s van, and the brakes and rotors on Pietrick’s car. When Pietrick’s son’s Cadillac was not steering properly, Spriesterbach diagnosed a broken power steering pump; according to Spriesterbach, Pietrick purchased a new pump. Spriesterbach testified: “He told me he was going to have the car in the parking lot and that I should bring it inside and get it done. He gave me a time frame that was going to be convenient for him to come back and pick it up later that night.” On other occasions, Pietrick also asked Spriesterbach to call stores for parts and tires to obtain the commercial discount offered to the fire department.
{¶ 56} Even though Pietrick’s requests made Spriesterbach “uncomfortable,” he complied, explaining, “[A]t that point in time my job was to do what I was told and I wanted to keep my job.” And when he finally complained to the chief and refused to do any further repairs for him, Pietrick “became agitated” and retaliated by prohibiting other firefighters from performing mechanical work on their personal vehicles.
{¶ 57} The major repairs Pietrick sought on his vehicles went beyond “firefighters helping] firefighters,” as Pietrick had characterized the situation. He could not have reasonably believed that his requests were in line with his own policy of allowing firefighters to perform minor types of mechanical work if it did not immobilize or disable the vehicle, and Assistant Fire Chief Ronald Janicek testified that other firefighters were not permitted to perform major repairs such as overhauling a car engine, replacing brakes, or changing power steering pumps during their shifts. Pietrick violated written departmental policies, including rules against creating conflicts of interest and abusing his position for personal gain, when he asked subordinate employees and appointees for major repairs to his personal vehicles.
{¶ 58} The common pleas court upheld the factual findings and legal conclusions made by the civil service commission, stating that Pietrick had expected the mechanics to “simply make repairs as if they were the neighborhood garage” and had used their subordinate position to implicitly coerce them. The court therefore lacked any basis to substitute its judgment for that of the commission and reduce the punishment imposed for this misconduct.
{¶ 59} Thus, the court of appeals erred in determining that the common pleas court had authority to conduct a trial de novo, because the General Assembly has repealed the statute authorizing a de novo proceeding. The decision of the Westlake Civil Service Commission is supported by reliable, probative, and substantial evidence and is in accordance with law. Accordingly, I would reverse *509the judgment of the appellate court and reinstate the decision of the Westlake Civil Service Commission.
John D. Wheeler, Westlake Director of Law, and Robin R. Leasure, Assistant Director of Law, for appellants.
Diemert & Associates Co., L.P.A., Joseph W. Diemert Jr., Thomas M. Hanculak, and Daniel A. Powell, for appellee.
Frost Brown Todd, L.L.C., Philip K. Hartmann, Yazan S. Ashrawi, and Stephen J. Smith; and John Gotherman, urging reversal for amicus curiae, Ohio Municipal League.
O’Neill, J., concurs in the foregoing opinion.